

EXHIBIT 10.4
 
FORM OF RESTRICTED STOCK AGREEMENT
 
CEC ENTERTAINMENT, INC.


AMENDED AND RESTATED NON-EMPLOYEE DIRECTORS
RESTRICTED STOCK PLAN
 


 
UNLESS GRANTEE REFUSES TO ACCEPT THIS RESTRICTED STOCK AGREEMENT BY RETURNING
THE AGREEMENT TO THE COMPANY WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS
AGREEMENT, GRANTEE IS DEEMED TO HAVE ACCEPTED THE AWARD OF RESTRICTED STOCK
EVIDENCED BY THIS AGREEMENT WITHOUT REQUIRING GRANTEE’S SIGNATURE, SUBJECT TO
AND OTHERWISE IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND THE TERMS AND CONDITIONS SET FORTH IN THE PLAN.
 


 
Grantee:
 
Address:
     
Number of Awarded Shares:
 
Grant Date:
 

 
 
 
 
Vesting of Awarded Shares:
Date
Aggregate Vested Shares
Vested %
     
25%
     
50%
     
75%
  Total:    
100%

 
CEC Entertainment, Inc., a Kansas corporation (the "Company"), hereby grants to
the individual whose name appears above ("Grantee"), pursuant to the provisions
of the CEC Entertainment, Inc. Amended and Restated Non-Employee Directors
Restricted Stock Plan, as amended from time to time in accordance with its terms
(the "Plan"), for good and valuable consideration, a restricted stock award (the
"Award") of shares (the "Awarded Shares") of its common stock, par value $.10
per share (the "Common Stock"), effective as of the date of grant as set forth
above (the "Grant Date"), upon and subject to the terms and conditions set forth
in this Restricted Stock Agreement (the “Agreement”) and in the Plan, which is
incorporated herein by reference.  Unless otherwise defined in this Agreement
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.
 

 
1

--------------------------------------------------------------------------------

 
 

 
 
1. Effect of the Plan.  Grantee acknowledges that the Plan and this Agreement
have been made available to Grantee, and represents that he or she is familiar
with the terms and provisions thereof and hereof, and hereby accepts the Awarded
Shares that were granted to Grantee, subject to all of the provisions of the
Plan and of this Agreement, together with all rules and determinations from time
to time issued by the Committee pursuant to the Plan.  The Company, by action of
the Board, hereby reserves the right to alter, amend, revise, suspend, or
discontinue the Plan without the consent of Grantee, so long as such alteration,
amendment, revision, suspension or discontinuance, unless otherwise required by
law, shall not adversely affect the rights and benefits available to Grantee
hereunder, and this Award shall be subject, without further action by the
Company or Grantee, to such alteration, amendment, revision, suspension, or
discontinuance unless provided otherwise therein.
 
2. Grant.  This Award shall evidence the grant of Awarded Shares to
Grantee.  The Awarded Shares shall be subject to all of the terms and conditions
set forth in this Agreement and the Plan, including the forfeiture conditions
set forth in Section 4 of this Agreement, the restrictions on transfer set forth
in Section 5 of this Agreement and the satisfaction of the Required Withholding
as set forth in Section 8(a) of this Agreement.  At the sole discretion of the
Committee, the Awarded Shares will be issued in either (i) uncertificated form,
with the Awarded Shares recorded in the name of Grantee in the books and records
of the Company or the Company’s transfer agent with appropriate notation
regarding the restrictions on transfer imposed pursuant to this Agreement, and
upon vesting and the satisfaction of all conditions set forth in this Agreement,
the lapsing of transfer restrictions shall be reflected in the books and records
of the Company or the Company’s transfer agent, as applicable, and upon request
by Grantee, the Company shall cause certificates representing the Awarded Shares
to be issued to Grantee, or (ii) certificated form pursuant to the terms of
Section 12.8 of the Plan.  Grantee will in no case receive a stock certificate
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Agreement and all tax withholding obligations applicable to the
Vested Awarded Shares (as defined below) have been satisfied.  Any stock
certificates evidencing the Awarded Shares will be held in custody for Grantee
by the Company until the Awarded Shares have vested in accordance with Section 3
of this Agreement.  In accordance with the terms of Section 12.8 of the Plan, if
Awarded Shares are issued in certificated form, stock certificates for the
Awarded Shares will be endorsed with the legends contained in such
Section.  Upon vesting of the Awarded Shares, the Company shall, unless
otherwise paid by Grantee as described in Section 8(a) of this Agreement,
withhold that number of Vested Awarded Shares necessary to satisfy any
applicable tax withholding obligation of Grantee in accordance with the
provisions of Section 8(a) of this Agreement, and thereafter shall deliver to
Grantee all remaining Vested Awarded Shares.
 
3. Vesting Schedule; Service Requirement.  Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest unless Grantee's
membership on the Board is terminated as a result of Grantee's (i) Removal, (ii)
not being re-nominated for Board membership for the next succeeding period,
(iii) being nominated for Board membership for the next succeeding period but
not being reelected for Board membership for such period by the Company's
stockholders, or (iv) resignation (each a "Forfeiture Event") during the period
commencing with the Grant Date and ending with the applicable date that such
portion of the Awarded Shares vests (each, a "Vesting
 

 
2

--------------------------------------------------------------------------------

 

Date"). Awarded Shares that have vested pursuant to this Agreement are referred
to herein as "Vested Awarded Shares" and Awarded Shares that have not yet vested
pursuant to this Agreement are referred to herein as "Unvested Awarded Shares."
Subject to the provisions of Section 4 of this Agreement, if the Grantee does
not experience a Forfeiture Event prior to an applicable Vesting Date, the
Awarded Shares will vest in accordance with the Vesting Dates set forth on the
first page of this Agreement under the heading "Vesting of Awarded Shares."  If
an installment of the vesting would result in a fractional Vested Awarded Share,
such installment will be rounded to the next lower Awarded Share, as determined
by the Company, except the final installment, which will be for the balance of
the Awarded Shares.
 
4. Conditions of Forfeiture.
 
(a) Upon the occurrence of a Forfeiture Event (the "Termination Date"), all
Unvested Awarded Shares as of the Termination Date shall, without further action
of any kind by the Company or Grantee, be forfeited.  Unvested Awarded Shares
that are forfeited shall be deemed to be immediately transferred to the Company
without any payment by the Company or action by Grantee, and the Company shall
have the full right to cancel any evidence of Grantee's ownership of such
forfeited Unvested Awarded Shares and to take any other action necessary to
demonstrate that Grantee no longer owns such forfeited Unvested Awarded Shares
automatically upon such forfeiture.  Following such forfeiture, Grantee shall
have no further rights with respect to such forfeited Unvested Awarded
Shares.  Grantee, by his acceptance of the Award granted pursuant to this
Agreement, irrevocably grants to the Company a power of attorney to transfer to
the Company Unvested Awarded Shares that are forfeited and shall execute any
documents requested by the Company in connection with such forfeiture and
transfer.  The provisions of this Agreement regarding transfers of Unvested
Awarded Shares that are forfeited shall be specifically performable by the
Company in a court of equity or law.
 
(b) Notwithstanding anything to the contrary in this Agreement, the Unvested
Awarded Shares shall become vested (i) on the death of Grantee while Grantee is
still an Eligible Director, (ii) in accordance with the provisions of Article 10
of the Plan relating to a Change in Control event, or (iii) at the direction of
the Board, in accordance with the provisions of Section 6.3 of the Plan.
 
5. Non-Transferability.  Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise.  Any
transfer in violation of this Section 5 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all Unvested Awarded
Shares.  The Company shall not be required (i) to transfer on its books any
Unvested Awarded Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Unvested Awarded Shares, or accord the right to vote or
pay or deliver dividends or other distributions to, any purchaser or other
transferee to whom or to which such Unvested Awarded Shares shall have been so
transferred.
 
6. Dividend and Voting Rights.  Subject to the restrictions contained in this
Agreement, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares.  In addition, Grantee shall have the right to accrue
all dividends paid or delivered thereon, from and after the date hereof on the
Unvested Awarded Shares, but shall not be entitled to receive any

 
3

--------------------------------------------------------------------------------

 

such dividends,  if paid to stockholders, until and to the extent the Unvested
Awarded Shares towhich the dividends relate become vested.  Moreover, in the
event of forfeiture of Unvested Awarded Shares, Grantee shall have no further
rights in and shall forfeit any accrued dividends with respect to such Unvested
Awarded Shares.  Notwithstanding the foregoing sentence, the forfeiture of the
Unvested Awarded Shares pursuant to Section 4 hereof shall not invalidate any
votes given by Grantee with respect to such Unvested Awarded Shares prior to
forfeiture.
 
7. Capital Adjustments and Corporate Events.  If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company's receipt of
consideration, the Unvested Shares shall be adjusted in accordance with the
provisions of the Plan.  Any and all new, substituted or additional securities
to which Grantee may be entitled by reason of Grantee's ownership of the
Unvested Awarded Shares hereunder because of a capital adjustment shall be
immediately subject to the forfeiture provisions of this Agreement and included
thereafter as "Unvested Awarded Shares" for purposes of this Agreement.
 
8. Tax Matters.
 
(a) The Company's obligation to deliver Awarded Shares to Grantee upon the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income tax withholding requirements (the "Required
Withholding").  If the Company has not received from Grantee payment for the
full amount of the Required Withholding within five (5) business days after the
Company has notified the Grantee of the amount of such Required Withholding, the
Company shall withhold from the Vested Awarded Shares that otherwise would have
been delivered to Grantee a number of Vested Awarded Shares of sufficient value
necessary to satisfy Grantee's Required Withholding, and deliver the remaining
Vested Awarded Shares to Grantee.  The amount of the Required Withholding and
the number of Vested Awarded Shares to be withheld by the Company, if
applicable, to satisfy Grantee's Required Withholding, as well as the amount
reflected on tax reports filed by the Company, shall be based on the closing
price on the New York Stock Exchange Consolidated Tape (or in the absence of
reported sales on such day, the most recent previous day for which sales were
reported), for the Vested Awarded Shares on the applicable Vesting Date (with
the number of Vested Awarded Shares withheld to satisfy the Required Withholding
limited to the number of Vested Awarded Shares based on the minimum statutory
withholding rates applicable to such taxable income).  The obligations of the
Company under this Award will be conditioned on such satisfaction of the
Required Withholding.
 
(b) Grantee is urged to review with Grantee's own tax advisors the federal,
state, and local tax consequences of this Award.  In accepting this Award,
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  Grantee (and not the
Company) shall be responsible for Grantee's own tax liability that may arise as
a result of the Award.  Section 83 of the Code taxes as ordinary income the fair
market value of the Awarded Shares as of the Vesting Date.  Grantee may elect to
be taxed on the Grant Date rather than at the time the Awarded Shares vest by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Company.  Grantee further
understands that an additional copy of such Section 83(b) election form should
be filed with his or her federal income tax return for the
 
 
4

--------------------------------------------------------------------------------

 
 
calendar year in which the date of this Agreement falls. Grantee further
acknowledges that the foregoing is only a summary of the effect of the United
States federal income taxation with respect to the Award hereunder, and does not
purport to be complete.  BY ACCEPTING THIS AWARD AND THE TERMS AND CONDITIONS
SET FORTH HEREIN, GRANTEE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST
BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO
THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; THAT
GRANTEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION, THAT THE COMPANY IS NOT
RESPONSIBLE FOR FILING GRANTEE’S SECTION 83(b) ELECTION FORM, AND THAT THE
COMPANY HAS DIRECTED GRANTEE TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE
PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR
NON-U.S. JURISDICTION IN WHICH GRANTEE RESIDES OR IS OTHERWISE SUBJECT TO
TAXATION.
 
9. Entire Agreement; Governing Law.  The Plan and this Agreement contain all of
the terms and provisions regarding the subject matter hereof and supersede in
their entirety all prior undertakings and agreements of the Company and Grantee
(collectively, the “Parties”) with respect to the subject matter hereof.  If
there is any inconsistency between the provisions of this Agreement and of the
Plan, the provisions of the Plan shall govern.  Nothing in the Plan and this
Agreement (except as expressly provided therein or herein) is intended to confer
any rights or remedies on any person other than the Parties hereto.  The Plan
and this Agreement are to be construed in accordance with and governed by the
laws of the State of Kansas, without giving effect to any choice-of-law rule
that would cause the application of the laws of any jurisdiction other than the
laws of the State of Kansas to apply to the rights and duties of the Parties
hereto.  Should any provision of the Plan or this Agreement relating to the
Awarded Shares be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law, and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
10. Amendment; Waiver.  Subject to the terms and conditions of the Plan, this
Agreement may be amended or modified by means of a written document or documents
signed by the Company.  If such amendment or modification shall adversely affect
any rights of the Grantee, such amendment or modification shall not be effective
unless it is signed by the Grantee or otherwise agreed to pursuant to applicable
law, unless such amendment or modification is required by law.  Any provision
for the benefit of the Company contained in this Agreement may only be waived in
writing, either generally or in any particular instance, by the Board.  A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
breach on a future occasion.
 
11. Notice.  Except for any notice provided pursuant to Section 8(a) of this
Agreement, any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, if to the Company at its address
as shown beneath its signature in this Agreement, and if to the Grantee at the
address shown on the Company’s records, unless either party shall designate in
writing from time to time a different address, by notice to the other party in
accordance with this Section 11.
 

 
5

--------------------------------------------------------------------------------

 

 
12. Conditions to Issuance of Certificates.  Any other provision in this
Agreement to the contrary notwithstanding, the Company shall not be required to
issue or deliver any certificate or certificates for any Awarded Shares (or
remove transfer restrictions on the Awarded Shares to the extent issued in
uncertificated form) prior to the fulfillment of all of the following
conditions:  (A) the admission of the Awarded Shares to listing on all stock
exchanges on which such Common Stock is then listed, (B) the completion of any
registration or other qualification of the Awarded Shares under any state or
federal law or under rulings or regulations of the Securities and Exchange
Commission or other governmental regulatory body, which the Committee shall, in
its sole and absolute discretion, deem necessary and advisable, (C) the
obtaining of any approval or other clearance from any state or federal
governmental agency that the Committee shall, in its absolute discretion,
determine to be necessary or advisable and (D) the lapse of any such reasonable
period of time following the Vesting Date as the Committee may from time to time
establish for reasons of administrative convenience.
 
13. Not a Contract for Continued Service.  Nothing in this Agreement or in the
Plan shall confer upon Grantee any right to continue to serve as a member of the
board of directors (or other service provider) of the Company or any of its
Subsidiaries.
 
14. Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in the Plan and this Agreement, this
Agreement shall be binding upon Grantee and his or her heirs, executors,
administrators, successors and assigns.
 

  CEC Entertainment, Inc.             By:           
Name: 
      Title:       Address: 4441 W. Airport Frwy              Irving, TX 75062  

 

 
6

--------------------------------------------------------------------------------

 
